 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                           Case No.: 2:17-cr-393-APG-GWF

 4                        Plaintiff,                   ORDER FOR THE PREPARATION OF
                                                       A PRE-PLEA PRESENTENCE
                                                       INVESTIGATION REPORT
 5 v.
                                                                    (ECF NO. 29)
 6 AUSTIN JAMES AULICINO,

 7                        Defendant.

 8         Defendant Austin James Aulicino filed an unopposed motion for the preparation of a pre-

 9 plea Presentence Investigation Report. I approve that request.

10         IT IS HEREBY ORDERED that Aulicino’s motion (ECF No. 29) is GRANTED. The

11 Probation Office shall prepare and provide to the parties a pre-plea Presentence Report within 90

12 days.

13         IT IS FURTHER ORDERED that Aulicino’s counsel shall provide a copy of this order to

14 the Probation Office immediately.

15         Dated: March 1, 2019.

16

17                                                     __________________________________
                                                       ANDREW P. GORDON
18                                                     UNITED STATES DISTRICT JUDGE

19

20

21

22

23
